DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 05/18/2022.Claims 1, 3, 7-9 are amended.  Claim 6 is cancelled. Claim 10 newly added.  Claims 1-5, and 7-10 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/284,429.
                                                             Examiner notes

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action regarding how the certificates can be compromised.
    Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive:
Applicants respectfully submits on pages 6-9 of remarks filed on 05/18/2022 that no matter how the teachings of the '548 and '154 applications are combined, the combination does not teach or suggest that “when an invalidation reason occurs, the particular second public key certificate is generated to include an end time of the second validity period indicating a time at which the invalidation reason occurred”, as recited in amended Claim 1. Accordingly, Applicant respectfully submits that the rejection of Claim 1 is rendered moot by the present amendment to that claim.

Examiner respectfully disagrees with applicant argument for claim 1 filed on 05/18/2022 on pages 6-9 of remarks. 

Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.

Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].

Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when a certificate created, it has an expiry date or end date or validity period and when the certificate reaches to that date then it will expire and is not valid anymore.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro.
Regarding claim 1, Bowen discloses an information processing apparatus comprising processing circuitry configured to: store a first public key certificate and a plurality of second public key certificates in memory [¶9, in this manner, an entity can obtain a plurality of short-term digital certificates from a certificate authority service based on a previously issued long-term digital certificate without the need for a large-scale verification process that is performed prior to issuing each short-term digital certificate]; and 
 the first public key certificate including at least a first validity period, a signature, and a public key [¶11, In some embodiments, the long-term digital certificate is an X. 509 certificate that can define an issuer of a digital certificate, a validity period for a certificate, a subject (e.g., a customer), a public encryption key of a subject, and a digital signature of the certificate authority service]; and
 the plurality of second public key certificates being generated by updating the first public key certificate [¶9, In this manner, an entity can obtain a plurality of short-term digital certificates from a certificate authority service based on a previously issued long-term digital certificate without the need for a large-scale verification process that is performed prior to issuing each short-term digital certificate], and [¶12, In an embodiment, the request ensures that certificate authority service 102 has issued one or more short-term digital certificates to the same entity as certificate authority service 102 originally issued a long-term digital certificate]; and
Each of the plurality of second public key certificate including at least a signature and  a second validity- period  that is within the first validity  period and shorter than the first validity period,  wherein a plurality of second validity periods included in the plurality of second public key certificates are mutually different [¶13, Once the certificate authority service 102 confirms the identity of the customer that provided the request, it may evaluate the long-term digital certificate and determine a remaining validity period for the digital certificate. The certificate authority service 102 may utilize this information to establish a valid period that may be defined in one or more short-term digital certificates. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, certificate authority service 102 may issue a short-term digital certificate having a validity period that does not exceed a remaining 3 month period defined in a long-term digital certificate. Alternatively, the customer may specify, through a request, a desired validity period for a short-term digital certificate, unless the remaining lifetime of the provided long-term digital certificate exceeds a desired validity period], and [¶22, Management subsystem 206 may access certificate data store 208 to obtain a digital certificate template that may be used to generate one or more of the requested short-term digital certificates. One or more short-term digital certificates may be similar to long-term digital certificates, except for specific defined information. By way of example, a short-term digital certificate may specify a validity period that is less than or equal to a remaining lifetime for a long-term digital certificate. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, management subsystem 206 may specify a validity period for a short-term digital certificate to an arbitrary value of 3 months in a short digital certificate. Thus, the expiration date for a short-term digital certificate may coincide with the expiration date of a long-term digital certificate], and [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308], and [¶8, … confirm the digital signature contained in the short-term digital certificate…]; and
	receive specific information of the first public key certificate [¶12, upon receiving the request from the one or more customer servers 104, the certificate authority service 102 may evaluate the long-term digital certificate to confirm the identity of the customer and ensure that the long-term digital certificate is still valid], and [¶26].
and transmit, to a transmission source of the specific information a particular second public key certificate of the plurality of second public key certificate that includes the second validity period in which a start time of the second validity period is before a current time and generated from the first public key certificate specifies by the received specific information 
Even though Bowen discloses this limitation as: [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308].
However, Bowen does not explicitly disclose and Kenichiro discloses the limitation as: [¶39, in response to the certificate request received from the certificate request generation unit 104 of the secret key control module 100, the certificate generation unit 204 generates a plurality of certificates having different validity periods. For example, the certificate generation unit 204 divides a period from the current date and time to an expiration date of the certificate requested in the certificate request into a plurality of periods, and generates a plurality of certificates having an effective period including each of the divided periods], and [¶40, For example, as shown in FIG. 3 (a), a period from the current time period to the expiration date is divided into N periods, and each of the periods indicated by the arrows t 1, t 2, t 3,., tN is defined as the effective period. Alternatively, for example, the certificate generation unit 204 may generate a plurality of certificates having mutually overlapping valid periods. For example, as shown in FIG. 3 b, a part of validity periods t 1, t 2, t 3,., t N of N certificates may overlap each other. The certificate generation unit 204 may determine a validity period of each of the plurality of certificates so that at least one certificate is valid at an arbitrary time period between the current time and the expiration time. It is to be noted that the validity period of each certificate does not necessarily have to be the same].
when an invalidation reason occurs, the particular second public key certificate is generated to include an end time of the second validity period indicating a time at which the invalidation reason occurred.
Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.
Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when a certificate created, it has an expiry date or end date or validity period and when the certificate reaches to that date then it will expire and is not valid anymore.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen with the teaching Kenichiro in order to generate a plurality of certificates having different validity periods, The certificate generation unit  may determine a validity period of each of the plurality of certificates so that at least one certificate is valid at an arbitrary time period between the current time and the expiration time[ Kenichiro, ¶¶39-40].
Regarding claim 2, Bowen discloses  wherein the processing circuitry is further configured to store, in the memory first public key certificate and the particular second pubic key certificate  which are received from a management server that generates the first public key certificate and the second public key certificate [¶22, If the management subsystem 206 determines that the customer 212 is the so-called customer based at least to some extent on the prescribed information in the long-term digital certificate, the management subsystem 206 accesses the certificate data store 208 , A digital certificate template that can be used to generate one or more short-term digital certificates requested can be obtained. One or more short-term digital certificates may be similar to long-term digital certificates, except for certain regulatory information. As an example, a short-term digital certificate may specify a validity period that is less than or equal to the remaining validity period for a long-term digital certificate…].
Regarding claim 4, Bowen discloses  wherein the plurality of second public key certificates stored in the memory and generated from the first public key certificate are mutually different in at least one of the start time of the second validity period and the end time of the second validity period [¶13, Once the certificate authority service 102 confirms the identity of the customer that provided the request, it may evaluate the long-term digital certificate and determine a remaining validity period for the digital certificate. The certificate authority service 102 may utilize this information to establish a valid period that may be defined in one or more short-term digital certificates. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, certificate authority service 102 may issue a short-term digital certificate having a validity period that does not exceed a remaining 3-month period defined in a long-term digital certificate. Alternatively, the customer may specify, through a request, a desired validity period for a short-term digital certificate, unless the remaining lifetime of the provided long-term digital certificate exceeds a desired validity period], and [¶22, Management subsystem 206 may access certificate data store 208 to obtain a digital certificate template that may be used to generate one or more of the requested short-term digital certificates. One or more short-term digital certificates may be similar to long-term digital certificates, except for specific defined information. By way of example, a short-term digital certificate may specify a validity period that is less than or equal to a remaining lifetime for a long-term digital certificate. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, management subsystem 206 may specify a validity period for a short-term digital certificate to an arbitrary value of 3 months in a short digital certificate. Thus, the expiration date for a short-term digital certificate may coincide with the expiration date of a long-term digital certificate], and [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308], and [¶8, … confirm the digital signature contained in the short-term digital certificate…], and [¶¶9, 12].
Regarding claim 7, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 8, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 9, wherein when the invalidation reason occurs, a previous second public key certificate generated last time is set to include the end time of that end time of validity period of  the particular second public key certificate newly generated after the invalidation reason occurs
Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.
Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen with the teaching Kenichiro in order to generate a plurality of certificates having different validity periods, The certificate generation unit  may determine a validity period of each of the plurality of certificates so that at least one certificate is valid at an arbitrary time period between the current time and the expiration time[ Kenichiro, ¶¶39-40].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro and further in view of a foreign application JP2006270646 (filed in IDS 04/19/2021) issued to Kawase Kenji.
Regarding claim 3, wherein the processing circuitry is further configured to transmit to the transmission source, the particular second public key certificate in which the start time of the second Status: Final validity period is before the current time, and the end time of the second validity period is latest among the plurality of second public key certificates generated from the first public key certificate specified by the received specific information.
Even though Bowen discloses this limitation as: [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308], and [¶¶12, 26].
And Kenichiro discloses this limitation as: [¶39, in response to the certificate request received from the certificate request generation unit 104 of the secret key control module 100, the certificate generation unit 204 generates a plurality of certificates having different validity periods. For example, the certificate generation unit 204 divides a period from the current date and time to an expiration date of the certificate requested in the certificate request into a plurality of periods, and generates a plurality of certificates having an effective period including each of the divided periods], and [¶40, For example, as shown in FIG. 3 (a), a period from the current time period to the expiration date is divided into N periods, and each of the periods indicated by the arrows t 1, t 2, t 3,., tN is defined as the effective period. Alternatively, for example, the certificate generation unit 204 may generate a plurality of certificates having mutually overlapping valid periods. For example, as shown in FIG. 3 b, a part of validity periods t 1, t 2, t 3,., t N of N certificates may overlap each other. The certificate generation unit 204 may determine a validity period of each of the plurality of certificates so that at least one certificate is valid at an arbitrary time period between the current time and the expiration time. It is to be noted that the validity period of each certificate does not necessarily have to be the same].
Bowen, and Kenichiro do not explicitly disclose, however, Kawase Kenji discloses the limitation as: [¶14, if there are a plurality of other electronic certificates determined to be effective here, an electronic certificate satisfying a predetermined condition among the plurality of valid electronic certificates may be selected and the selected electronic certificate may be transmitted to the requesting user. In this case, the predetermined condition may be a condition for selecting one having the latest expiration date of an electronic certificate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen, and Kenichiro with the teaching Kawase Kenji in order to select an electronic certificate satisfying a predetermined condition among the plurality of valid electronic certificates and the selected electronic certificate may be transmitted to the requesting user. In this case, the predetermined condition may be a condition for selecting one having the latest expiration date of an electronic certificate].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro and further in view of a foreign application JP2007028049 (filed in IDS 04/19/2021) issued to Hatano Yoshiaki.
Regarding claim 5, Bowen, and  Kenichiro  do not explicitly disclose, however, Hatano Yoshiaki discloses wherein at least one of  the second public key certificates stored in the memory further includes a next update time of the first public key certificate[¶33, For example, when the certificate management server 30 receives the certificate issued by the certificate authority 40 (Step S 3), it may extract the update timing information indicating the next update timing from the certificate and write this update timing information into the management tool, thereby managing the update time of each certificate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen, and Kenichiro with the teaching Hatano Yoshiaki.in order to manage the update time for each certificate by extracting the extracting the update timing information and sending a notification that the update time has come before the update time indicated by the update time information [Hatano Yoshiaki, ¶33].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro and further in view of a US application (US2013/0254535) issued to Akehurst.

Regarding claim 10, wherein the particular second public key certificate includes the end time of the second validity period indicating the time at which the invalidation reason occurs
Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.
Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when a certificate created, it has an expiry date or end date or validity period and when the certificate reaches to that date then it will expire and is not valid anymore.

  the invalidation reason being other than an ending of the second validity period
 Even though Bowen discloses this limitation as: [ ¶17, if the short-term digital certificate is not trusted(compromised), the entity may disable the short-term digital certificate and obtain a new short-term digital certificate from the certificate authority using the issued long-term digital certificate without requiring the entire verification process to be performed once again].
Bowen and Kenichiro does not explicitly disclose, however, Akehurst discloses [¶31, A digital certificate can be revoked by certification authority computer 100 for several reasons. For example, a certificate can be revoked for failure to pay a renewal fee, if the secrecy of the private key is compromised, or other reasons that require users to be aware that the certificate should not be trusted]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen, and Kenichiro with the teaching Akehurst in order to revoke for failure to pay a renewal fee, if the secrecy of the private key is compromised, or other reasons that require users to be aware that the certificate should not be trusted [ Akehurst, ¶31].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallant (US2015/0271208) [ ¶12, Once a compromised individual like Alice is detected, a CA has the option of declaring Alice a non-member of the system by `revoking` her certificate. The process by which the CA typically revokes Alice's certificate may involve the use of a Certificate Revocation List, or CRL], and [¶¶7,93].
 Corella (US2001/0032310) [Public key validation service, log-term and short-term certificates validity period, [0016] In a traditional PKI, a public key is authenticated by a certificate signed by a certificate authority. If the private key associated with the public key is compromised, the subject of the certificate notifies the certificate authority, which revokes the certificate.].
Hernandez-Ardieta [ ¶4, the digital certificate is revoked if the corresponding private key is compromised or the subscriber suspects that is has been compromised. A digital certificate is also revoked or suspended if the purposes for which the digital certificate was issued are no longer in effect. For example, if a digital certificate is issued to an employee to access an enterprise network, the digital certificate is revoked upon termination of the employee].
Holtzman (US2008/0010451) [ ¶13,] A certificate is issued for a certain validity period. However, the certificate may become invalid prior to the expiration of the validity period due to events, such as change of name, change of association with the certificate issuer, compromised or suspected compromise of the corresponding private key. Under such circumstances the certificate authority (CA) needs to revoke the certificate].
Entschew (US2013/0318354) [ method for generating a certificate, ¶¶23, 88, 218,300].
Kobayashi (US20150318997) [ validity period of the certificate, ¶¶118, 166].
Watanabe (US2008/0313740) [¶¶, 52, 62, 113, certificate validity and invalidity]
Reilly (US2006/0047951) (¶¶28-30, First CA certificate, second CA certificate, validity period].
Sugano (US8, 924,717) [see Abstract, Claim1].
Takada (US2007/0061576) [see Abstract, ¶30]. 
Corella (7, 340, 600) [Abstract, A public key authorization infrastructure includes a client program accessible by a user and an application program.  A certificate authority issues a long-term certificate that binds a public key of the user to long-term identification information related to the user.  A directory stores the issued long-term certificate and short-term authorization information related to the user.  A credentials server issues a short-term certificate to the client.  The short-term certificate binds the public key to the long-term identification information and to the short-term authorization information].
Grajek92009/0228703) [Abstract, valid duration period for a digital certificate, ¶15, long-term and short-term digital certificate].
Holtzman (8, 140, and 843) [claim 15, first and second certificates; and ¶302, the CRL contains in its fields a time for the next update…].
JP4631132B2 [Validity term extension system for digital signature].
  Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
                                                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496